Citation Nr: 0731408	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-20 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Evaluation of residuals of a gunshot wound to the right knee 
with retained metallic fragments, currently rated as 10 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The veteran served on active duty for training from April 
1966 to September 1966 and on active duty from May 1968 to 
January 1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Wichita, 
Kansas, VA Regional Office (RO).  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in March 2004.  A transcript of the hearing 
has been associated with the claims file.  


FINDING OF FACT

The veteran's residuals of a right knee gunshot wound with 
retained metallic fragments are reasonably shown to be 
manifested by a moderately severe Muscle Group XI injury.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but not greater, for 
residuals of a gunshot wound to the right knee with retained 
metallic fragments have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.56, 4.73, Code 5311 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in June 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The June 2004 letter told the claimant to 
provide any relevant evidence in the claimant's possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional statement of the 
case was provided in September 2004.  If there is VCAA 
deficiency, i.e., VCAA error, this error is presumed 
prejudicial to the claimant.  VA may rebut this presumption 
by establishing that the error was not prejudicial.  See 
Simmons v. Nicholson, No. 2006-7092 (Fed. Cir. May. 16, 
2007); see also Sanders v. Nicholson, No. 2006-7001 (Fed. 
Cir. May. 16, 2007).  In this case, the claimant was allowed 
a meaningful opportunity to participate in the adjudication 
of the claim.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in April 2007.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected residuals of a 
gunshot wound to the right knee since the claimant was last 
examined.   38 C.F.R. § 3.327(a).  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The April 2007 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Criteria & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

The Board notes that the veteran claimed that he was entitled 
to a higher evaluation than the 10 percent evaluation 
originally assigned for residuals of a gunshot wound to the 
right knee with retained metallic fragments.  In a March 2004 
rating decision, service connection for scars associated with 
the gunshot wound was granted and a noncompensable evaluation 
was assigned, and in a June 2007 rating decision, the AOJ 
granted a separate 10 percent evaluation for arthritis.  

The veteran's service-connected residuals of a gunshot wound 
to the right knee with retained metallic fragments are 
evaluated as 10 percent disabling under Diagnostic Code 5311, 
which addresses Muscle Group XI.  That Muscle Group 
encompasses the posterior and lateral crural muscles and the 
muscles of the calf, and their functions include propulsion 
and plantar flexion of the foot, stabilization of the arch, 
flexion of the toes, and flexion of the knee.  38 C.F.R. § 
4.73, Diagnostic Code 5311.

The Board notes that the veteran is appealing the original 
assignment of a disability evaluation following an award of 
service connection for residuals of a gunshot wound to the 
right knee with retained metallic fragments.  In such cases, 
the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

The veteran has claimed that he is entitled to a higher 
evaluation for residuals of a gunshot wound to the right knee 
with retained metallic fragments.  A 20 percent evaluation is 
warranted for a muscle disability that is moderately severe 
and a 30 percent evaluation is warranted for a muscle 
disability that is severe.  38 C.F.R. § 4.73, Diagnostic Code 
5311.

Under 38 C.F.R. § 4.56, a moderate muscle wound is a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  38 C.F.R. § 
4.56(d)(2)(i).  Objective findings of a moderate muscle wound 
are manifested by entrance and (if present) exit scars, small 
or linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to sound side.  Id. at 
(d)(2)(iii).

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i).  Objective findings of 
a moderately severe muscle wound are manifested by entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id. at (d)(3)(iii).

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i) (2007).  Objective findings of a severe 
muscle wound are manifested by ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Id.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Id.  
Muscles swell and harden abnormally in contraction.  Id.  
Tests of strength, endurance, or coordinated movements 
compared with corresponding muscles of the uninjured side 
indicate severe impairment of function.  Id.

Service medical records reflect that the veteran was 
accidentally wounded in the right knee while preparing to go 
on a hunting trip.  The March 1969 records of treatment note 
that that x-ray examination showed a through-and-through 
tract in the lateral distal femur with multiple bone and 
metallic fragments in the popliteal area.  He was 
hospitalized for about 5 days, where he underwent arthrotomy 
via suprapatellar and posterolateral approaches, and the 
joint was irrigated and fragments of bone and metal were 
removed.  The operation report notes that the entrance and 
exit incisions were closed in layers using 3-0 gut of the 
synovium, fascia, and subcutaneous tissue.  The records 
reflect a diagnosis of open gunshot wound of the right knee 
with involvement of the knee joint and lateral distal femur, 
with wound of entrance at superolateral aspect of the knee 
and wound of exit at the inferolateral aspect of the knee in 
proximity to the fibular head, with retained metallic 
fragments.  No artery or nerve involvement was noted.  At 
separation in August 1969, a scar in the lateral and 
posterolateral aspect in the right knee was noted.  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is in favor of a 20 percent 
evaluation for residuals of a gunshot wound to the right knee 
with retained metallic fragments.  The veteran's residuals of 
a gun shot wound to the right knee have been rated under 38 
C.F.R. § 4.73, DC 5311, applicable to Muscle Group XI, which 
includes the muscles of the calf.  38 C.F.R. § 4.56(d) 
explains that under Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries are classified as 
slight, moderate, moderately severe, or severe.  In the case 
of Diagnostic Code 5311, a moderately severe disability is 
rated 20 percent disabling while a severe disability is rated 
30 percent disabling. 

Reviewing 38 C.F.R. § 4.56(d)(2)(iii), objective findings of 
residuals of a gunshot wound to the right knee with retained 
metallic fragments are more consistent with the findings of a 
moderately severe disability of the muscle.  On VA 
examination in April 2007, it was noted that he wore a brace, 
and that he was only able to work three to four hours per day 
because of pain associated with prolonged standing and 
walking.  Pain, on examination in April 2007 and in 
correspondence received in August 2007, has been reported to 
between 5-7 on a scale of zero to 10 with 10 being the worst.  
In addition, although he was noted to have a normal gait and 
full range of motion, he was unable to squat or duck walk due 
to pain, and the examiner noted an audbile crepitus on 
extremes of motion.  To the extent that some of the findings 
approximate only moderate impairment, the criteria of 38 
C.F.R. § 4.56 are only guidelines for evaluating muscle 
injuries from gunshot wounds or other trauma, and the 
criteria are to be considered with all factors in the 
individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993).  
In this case, the Board finds the VA examiner's opinion to 
the effect that the injury had been significant, that 
functional impairment prevented him from doing a full day's 
work, and that the veteran was likely having more trouble 
with the right knee than he was willing to admit, and 
minimizing his symptoms, to be probative and persuasive in 
regard to the degree of impairment.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In that regard, the Board notes that arthritis of the knee 
has been assigned a separate evaluation based on limitation 
of motion, and for scars.  On VA examination in April 2007, 
the veteran denied limitation of motion, examination showed 
full range of motion, and arthritis was noted to be minimal.  
In addition, surgical scars were well-healed and nontender.  
The Board further notes that on VA examination in October 
2003, stability of the knee was normal.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  In this case, the 
Board finds no other provision upon which to assign a higher 
rating than granted herein.  

There is no evidence to support a finding that the residuals 
of a gunshot wound to the right knee with retained metallic 
fragments are severe.  As noted, the April 2007 VA examiner 
reported that he had full range of motion of the right knee, 
he had a normal gait, and there was no weakened movement, 
incoordination, or excess fatigability noted.  

Lastly, the Board notes that there is no evidence of record 
that the residuals of a gunshot wound of the right knee with 
retained metallic fragments cause marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or have necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards are rendered impracticable.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1.  In this case, there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  

In sum, the Board finds the evidence in favor of a 20 percent 
rating but a preponderance of the evidence is against a 
higher evaluation.  Consequently, the benefits sought on 
appeal, in part, are granted.  


ORDER

A 20 percent rating, but not greater, for residuals of 
gunshot wound of the right knee with retained metallic 
fragments is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits..



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


